726 S.E.2d 834 (2012)
The ESTATE OF Akel DAVIS, by William MILLS, Administrator; and Shamekia Davis, Individually
v.
Amy O. GROFF, M.D. and Mid-Carolina Obstetrics & Gynecology, P.C.
No. 112P12.
Supreme Court of North Carolina.
June 13, 2012.
John W. Minier, for Groff, Amy O. (M.D.), et al.
Howard S. Richman, Elizabeth F. Kuniholm, Raleigh, for Davis, Akel (Estate of), et al.

ORDER
Upon consideration of the petition filed on the 13th of March 2012 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."